Tenney, J.
— The bill of exchange declared on, the protest, and the admission of the defendant, that he had received notice of the dishonor of bill by the acceptor, in due season, were sufficient to entitle the plaintiff to a verdict, unless this evidence should be controlled by competent proof. The evidence introduced by the defendant had no tendency to produce *302such an effect, and that offered and rejected, was inadmissible according to well settled principles.
“ As to agents, if they draw, indorse or accept bills in their own names, although on account, and for the benefit of their principals, they are held personally liable, because they alone can be treated on the face of the bills as parties. If they would bind their principals, they must draw, indorse or accept the bills in the name of their principals, and sign for them and in their names.Story on Bills, sect. 76, and notes and cases cited. In Stackpole v. Arnold, 11 Mass. 27, the Court say, “ whatever authority the signer may have to bind another, if he does not sign as agent or attorney, he binds himself and no other person.”
The bill is drawn in the common form, and signed by the defendant. There is nothing thereon, indicating in the least, that he intended to act in any other character, than that of-principal. Judgment on default.